Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the reason for the allowance of claim 1 is that the prior art fails to disclose or suggest a utility vehicle including a plurality of braking mechanisms connected to a plurality of steerable structures, a plurality of controllers configured to receive input from a steering control and a speed control; and a plurality of motors connected to said plurality of steerable structures, wherein said motors are configured to drive said plurality of ground engaging members at different speeds and in different directions, wherein at least one of said plurality of controllers is configured to integrate a steering input received by said steering control with a speed input received by said speed control to effect rotation of said plurality of steerable structures and effect rotation of said plurality of ground engaging members, wherein said steering control, said speed control, said plurality of controllers, said plurality of steerable structures, and said plurality of motors are configured to work together to effect Ackermann steering on all of said plurality of ground engaging members, wherein half of said plurality of ground engaging members are located on one of said opposing lateral sides and experience a braking force when on an inner side of a turning operation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Hurley whose telephone number is (571)272-6646. The examiner can normally be reached Monday-Thursday 9 am-5:30 pm Kevin.Hurley@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN HURLEY/
Primary Examiner
Art Unit 3611



January 26, 2022